Citation Nr: 0934355	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroenteritis/duodenitis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1985.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and September 
2006 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in St. Petersburg, Florida, that 
denied the benefits sought on appeal.  The appeals were 
merged in June 2009.  

The TDIU issue was previously before the Board in August 
2008.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are chronic 
obstructive pulmonary disease (COPD), rated as 60 percent 
disabling; varicose veins, left, rated as 40 percent 
disabling from December 12, 2001; varicose veins, right, 
rated as 10 percent disabling from January 12, 1998; 
bilateral varicose veins, rated as 10 percent disabling from 
June 21, 1985 to January 11, 1998; bilateral glaucoma with 
visual field loss, rated as 30 percent disabling; and 
gonorrhea, rated as noncompensably disabling.  His combined 
disability rating is 90 percent.  

2.  The Veteran has completed four years of a high school 
education, and was gainfully employed for many years as a 
laborer/airplane mechanic.  

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation. 

4.  In an unappealed rating decision dated in August 2001, 
the Veteran's claims of entitlement to service connection for 
bronchitis and gastroenteritis/duodenitis were denied.

5.  The evidence added to the record since the unfavorable 
August 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

2.  The August 2001 rating decision which denied the 
Veteran's claims of entitlement to service connection for 
bronchitis and gastroenteritis/duodenitis is final. 38 
U.S.C.A. §§ 7103(a) and 7105 (West 2002).

3.  The evidence received subsequent to the August 2001 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
bronchitis and gastroenteritis/duodenitis have not been met. 
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Veteran was sent notice letters in September 2002 
(TDIU claim) and June 2006 (bronchitis and gastroenteritis 
claims) that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letters informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  In particular, the 
June 2006 letter fully complied with the requirements 
delineated under Kent. 

The Board acknowledges that the Veteran was not informed of 
how VA determines disability ratings and effective dates 
until July 2007; however, the instant decision denies service 
connection, and thus, no disability ratings or effective 
dates will be assigned.  Accordingly, any absence of Dingess 
notice is moot.  

In light of the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, employer letters, as well as post-
service reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




I. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19.  

The Veteran's service-connected disabilities include COPD 
rated as 60 percent disabling; varicose veins (left) rated as 
40 percent disabling; varicose veins (right) rated as 10 
percent disabling; bilateral varicose veins, rated as 10 
percent disabling; bilateral glaucoma with visual field loss, 
rated as 30 percent disabling; and gonorrhea, rated as 
noncompensably disabling.  His combined disability rating is 
90 percent, which meets the percentage criteria of 38 C.F.R. 
§ 4.16(a).

The Board notes, however, that the preponderance of the 
evidence shows that the service-connected disabilities do not 
render the Veteran unable to work.  The Veteran's claim for 
increased compensation based on unemployability, which he 
filed in December 2001, shows that he has completed four 
years of high school level education; an updated VA Form 21-
8940 from August 2007 indicates that the Veteran has worked 
as a "laborer" for the same company, Manpower International 
Inc., since 2001.  A September 2008 letter from Manpower 
International Inc. shows that the Veteran was employed by the 
company from September 1995 to February 2008, and that he was 
a "good employee" through out his employment.   

The Veteran has undergone several VA examinations for his 
service-connected disabilities since 2002.  These 
examinations reflect that the Veteran has consistently 
endorsed worsening symptomatology, including shortness of 
breath upon exertion, pain and swelling of his lower 
extremity varicosities, and blurry vision.  At the time of a 
February 2005 VA examination, the Veteran reported that he 
was working part-time as a landscaper; the VA examiner noted 
that the Veteran's COPD interfered with the Veteran's ability 
to seek gainful employment.  No further evaluation of the 
Veteran's employability, addressing all of his service-
connected disabilities, was of record at that time.  On this 
basis, the Board remanded the Veteran's TDIU claim in July 
2007, and again in August 2008, for the purposes of obtaining 
examinations and accompanying opinions as to employability.  
Those opinions were obtained in January 2009.  

Again, the Board acknowledges the Veteran's contentions that 
his service-connected disabilities render him unable to work.  
However, the only medical opinions regarding employability 
which are of record weigh against his claim.  

The reports of vascular, respiratory, and eye examinations 
conducted in January 2009 reflect that the examiners reviewed 
the Veteran's claims file.  With respect to the vascular 
examination, the Veteran endorsed progressive swelling and 
pain in the lower extremities.  Additionally, he reported 
symptoms such as aching, fatigue, and throbbing in the legs 
after prolonged walking or standing.  The Veteran stated that 
he was not currently employed, but that his "usual 
occupation" was that of an airplane mechanic.  The examiner 
found that the Veteran's service-connected varicose veins 
significantly affected such occupation, as they produced 
decreased mobility, problems with lifting and carrying, and 
decreased stamina.  

With respect to the COPD examination, the Veteran reported 
having frequent colds, coughs, and gradual shortness of 
breath upon exertion.  Pulmonary function tests revealed a 
severe ventilatory defect/airflow limitation that was 
improved with use of bronchodilators (Albuterol).  The 
diagnosis was COPD, worsening.  The examiner noted that 
occupational activities were affected to the extent that the 
COPD caused lack of stamina, weakness, or fatigue. 

With respect to the gonorrhea, the Veteran reported having 
painful lesions.  The examiner noted that the service-
connected gonorrhea did not affect the Veteran's occupational 
activities.  

After physical examination of the Veteran, the examiner was 
asked to render an opinion as to whether it was at least as 
likely as not that the service-connected disabilities 
precluded employment.  The examiner opined that while the 
Veteran's COPD and varicose veins precluded him from engaging 
in his "usual occupation" as an airplane mechanic, a 
sedentary occupation could be suitable to his level of 
functioning.  

With respect to the Veteran's January 2009 eye examination, 
which was conducted by a different VA examiner, the Veteran 
reported bilateral blurring of the eyes.  The diagnosis was 
advanced glaucoma.  The examiner noted that the Veteran's 
service-connected glaucoma did not significantly affect the 
Veteran's usual occupation or daily activities.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  The 
Board finds that the medical opinions from the VA physicians 
which weigh against the claim have higher probative value 
than the Veteran's own opinion.  The Board is of the opinion 
that the physicians are better qualified, under the factual 
circumstances of this case, to assess the severity and 
disabling impact of medical conditions than is the Veteran 
who is not an objective third party.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disorders are not met and referral for extraschedular 
consideration is not warranted.

II. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis and gastroenteritis/duodenitis.  

The Veteran is claiming entitlement to service connection for 
bronchitis and gastroenteritis/duodenitis.  Here, the Board 
observes that a rating decision denying service connection 
for this disability was originally issued in April 2000. The 
subsequent August 2001 rating decision was a reconsideration 
of the same service connection claims that had previously 
been denied in the April 2000 rating decision as not well-
grounded. See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 
3-2001 (Jan. 22, 2001) (providing for reconsideration of 
claims, such as this one, that became final between July 14, 
1999 and November 9, 2000, the date of the enactment of the 
VCAA, and were denied on the basis that they were not well-
grounded).  The Veteran did not appeal the August 2001 rating 
decision and it became final. See 38 C.F.R. § 7105.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for bronchitis and gastroenteritis/duodenitis. 

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the Veteran filed his claim in April 2006, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim). 

The evidence of record at the time of the last final August 
2001 rating decision denying entitlement to service 
connection for bronchitis and gastroenteritis/duodenitis 
included service treatment records for the period December 
1968 to June 1985, VA treatment reports dated October 1997 to 
January 2001, and VA examinations dated June 1999 and August 
1999.  

The service medical records revealed that the Veteran had 
been treated for several episodes of acute bronchitis in 
October 1976, October 1979, and March 1983.   These episodes 
apparently resolved with conservative treatment.  Separation 
examination indicated no complaints or diagnoses referable to 
bronchitis.  No evidence of treatment for bronchitis 
subsequent to separation was submitted.  

With respect to gastroenteritis, the service medical records 
revealed that the Veteran had been treated for viral 
gastroenteritis on several occasions in 1974, 1976, and 1977.  
Again, these episodes were treated conservatively and 
apparently resolved without further complication.  Separation 
examination indicated no complaints or diagnoses referable to 
gastroenteritis/duodenitis, or any other disorder of the 
digestive system.  No evidence of treatment for 
gastroenteritis/duodenitis subsequent to separation was 
submitted.  

Based on the above evidence, the RO in August 2001 denied the 
Veteran's claim, concluding that although he was treated for 
bronchitis and gastrointestinal problems in service, no 
chronic disability was found to exist.  

Evidence added to the record since the time of the last final 
denial in August 2001 includes VAMC outpatient treatment 
reports dated April 2002 to December 2008.  This evidence, 
which was not previously before agency decisionmakers, 
reflects treatment for respiratory problems; it does not, 
however, show treatment for bronchitis.  Here, the Board 
notes that the Veteran has chronic obstructive pulmonary 
disease for which service-connection is in effect.  The VAMC 
outpatient treatment reports added to the record appear to 
relate exclusively to the service-connected COPD.  To the 
extent that any such symptoms and/or treatment could relate 
to bronchitis, the evidence is not new and material under 
38 C.F.R. § 3.156 (a).  Indeed, although these treatment 
records had not previously been before agency decisionmakers, 
the evidence still fails to establish any continuity of 
bronchitis back to active service; furthermore, such evidence 
does not contain any competent opinions as to etiology.  
Therefore, the evidence added to the record since August 2001 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

With respect to the gastroenteritis/duodenitis claim, 
evidence added to the record since the time of the last final 
denial in August 2001 is again limited to VAMC outpatient 
treatment reports dated April 2002 to December 2008.  In 
particular, an October 2006 treatment report shows that the 
Veteran underwent an endoscopic procedure which found 
"thickened" folds between the 1st and 2nd portion of the 
duodenum; a contemporaneous colonoscopy produced normal 
results.  No diagnoses referable to gastroenteritis or 
duodenitis were provided.  This evidence was not previously 
before agency decisionmakers.  However, it does not meet the 
criteria for new and material evidence under 38 C.F.R. § 
3.156(a).  Indeed, because the evidence added to the claims 
folder subsequent to the August 2001 rating action does not 
address etiology, establish chronicity, or otherwise indicate 
treatment or diagnoses referable to 
gastroenteritis/duodenitis, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, it clearly fails to satisfy the "material" 
standard of 38 C.F.R. § 3.156(a).

For the above reasons, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have not been satisfied, and the 
Veteran's request to reopen claims of entitlement to service 
connection for bronchitis and gastroenteritis/duodenitis are 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.

New and material evidence having not been received, the 
Veteran's request to reopen a claim of service connection for 
bronchitis is denied.

New and material evidence having not been received, the 
Veteran's request to reopen a claim of service connection for 
gastroenteritis/duodenitis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


